Citation Nr: 9911176	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's service connection claim 
for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from October 1973 to October 
1975 and from January 1976 to August 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.

The Board wishes to point out that in an October 17, 1996 
letter from the RO to the veteran regarding development of 
his low back service connection claim, the RO stated the 
evidence required to establish eligibility for service 
connection, without notifying the veteran of the standard to 
reopen a previously denied claim of service connection for 
the same low back disorder.  Nonetheless, the Board finds 
that such error is harmless, in the sense that the RO 
provided the veteran with sufficient information as to the 
sort of evidence required for his claim, and such information 
encompasses the evidentiary requirements for reopening a 
previously denied claim.  To this extent, the Board finds 
that the veteran in this case has not been prejudiced by the 
failure to inform him of the exact nature of the evidence 
required to reopen his service connection claim.  
Furthermore, in the January 1997 rating decision, the correct 
evidentiary standard was applied; thus, the veteran has since 
been properly informed as to the requirement to submit new 
and material evidence.  Additionally, this fact is evident in 
the veteran's Notice of Disagreement filed in April 1997 in 
which he states that new and material evidence had been 
submitted in support of his claim.


FINDINGS OF FACT

1. Entitlement to service connection for a low back disorder 
was denied in a Board decision dated in January 1986.

2. Evidence the veteran has submitted since the Board's 
January 1986 rating decision consists of a health insurance 
claim submitted in April 1985, VA outpatient treatment 
records dated from 1991 to 1996, and personal hearing 
testimony from June 1998.


CONCLUSION OF LAW

Evidence received since the Board's January 1986 rating 
decision that denied service connection for a low back 
disorder is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that in a January 1986 
decision, the Board denied service connection for the 
veteran's claims of back, hip, and knee disabilities.  The 
basis for the Board's denial rested primarily in the 
veteran's service medical records and a VA medical 
certificate dated in July 1985, indicating low back pain.  As 
to the veteran's service medical records, there was no 
evidence at separation of any back-related problems.  Any 
reference during service with regard to back-related problems 
occurred during 1976 and 1977, and was deemed considered 
acute and transitory.  As to the 1985 VA medical certificate, 
there is no evidence that relates the veteran's complaints of 
back pain to his period of service.

Subsequently, the veteran submitted a health insurance claim 
for lumbosacral sprain.  Thereafter, the veteran claimed 
continuing back problems and submitted VA outpatient records 
dated from 1991 to 1996 for treatment primarily related to 
other disorders.  One entry dated in February 1993 disclosed 
complaints of pain in the lateral side of the veteran's leg 
extending into the sciatic area.  Otherwise, those records 
are silent for any treatment or symptomatology related to the 
veteran's low back disorder.  Further, the claims folder 
includes August 1996 medical records for complaints of 
chronic low back pain.  

In June 1998, the veteran attended a personal hearing in 
which he testified that during his first period of 
enlistment, he had an incident with another soldier in which 
the soldier kicked him in the back.  Transcript (T.) at 1.  
The veteran testified that he received treatment at that 
time.  (T.) at 2.  Further, the veteran stated that the back 
pain persisted after service and that he sought treatment 
shortly after discharge.  (T.) at 3.  He also stated that his 
back continues to hurt him in the region where he was kicked 
in service.  (T.) at 4.  The veteran testified that he takes 
aspirin for the pain generally on a daily basis.  (T.) at 4.  
He also stated that he has received VA treatment for his back 
problems four-to-five times since service.  (T.) at 6.  
Currently, the veteran stated that he feels low back sprain 
when he gets up in the morning and gets dressed.  (T.) at 6.

Analysis

Essentially, unless the Board finds that the veteran has 
submitted new and material evidence in support of a 
particular claim, it does not have jurisdiction to reopen a 
previously adjudicated claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). Furthermore, when a veteran 
files a claim to reopen, a two-step analysis is applied.  
38 U.S.C.A. §§ 5108, 7105(c); see also Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the Board determines 
whether the veteran has submitted "new and material" 
evidence.  Id.  Second, upon finding that the veteran indeed 
has produced new and material evidence, the claim will be 
reopened and the Board will evaluate the case in light of the 
whole record.  Id.

Should the Board decide that new and material evidence has 
been submitted sufficient to reopen the veteran's claim, the 
inquiry goes forward to determine whether the claim is well 
grounded for the purposes of establishing entitlement to 
service connection.  See Elkins v. West, No. 97-1534 
(February 17, 1999).  As in all well grounded cases, the 
veteran is entitled to service connection for a disability, 
such as a low back disorder, that arises from disease or 
injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

In this case, upon review of all the evidence of record 
currently before the Board for consideration, the Board finds 
that the veteran has not submitted new and material evidence 
to reopen and readjudicate his claim of entitlement to 
service connection.  See Evans v. Brown, 9 Vet. App. 273 
(1996); see also Glynn v. Brown, 
6 Vet. App. 523 (1994).  Although the Board presumes the 
credibility of the veteran's assertions for the purpose of 
determining whether such claim should be reopened, Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), this does not relieve 
the veteran of the requirement to submit new and material 
evidence that relates directly and substantially to the 
specific matter for determination, that is, entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

As stated above, the veteran's service connection claim for a 
low back disorder was denied in a Board decision dated in 
January 1986 for lack of evidence to demonstrate that any 
post-service back disorder was etiologically related to the 
veteran's period of military service.  As stated earlier, in 
pertinent part, the evidence of record before the Board at 
that time consisted of the veteran's service medical records 
and a VA medical certificate dated in July 1985 indicating 
complaints of low back pain.  There was no indication that 
such disorder related to any incident or disease in service.  

Subsequent to the Board's decision, the veteran submitted an 
April 1985 health insurance claim that indicated a diagnosis 
of lumbosacral sprain and VA outpatient records for treatment 
rendered from 1991 to 1996.  Included in those reports is a 
February 1993 entry in which is noted that the veteran 
complained of pain in the sciatic area.  Otherwise, those VA 
records primarily reveal treatment for the veteran's other 
disorders, and are negative for any further references to 
symptomatology and treatment related to the veteran's lower 
back.

In addition to the above-noted records, the veteran submitted 
an August 1996 VA medical record for complaints of chronic 
low back pain.  Furthermore, the veteran attended a June 1998 
personal hearing in which he gave personal testimony as to a 
history of low back pain.  Specifically, the veteran 
testified that he had incurred a back injury during an 
incident in service, and has been receiving treatment off-
and-on over the intervening years since discharge.  He also 
testified to current back problems and indicated ongoing 
treatment.

As stated above, the Board does not doubt the veteran's 
assertions regarding his low back pain and pertinent 
treatment.  However, where there has been a final decision on 
a particular matter, such as in this case, the veteran must 
present new and material evidence to reopen such claim.  
Absent such material, the Board does not have jurisdiction 
over the matter, and the previous determination remains 
final.  See Barnett v. Brown, 83 F.3d 1380, 1383.  Since the 
last decision rendered by the Board in January 1986, the 
Board does acknowledge that the veteran indeed has submitted 
new material, in the sense that he has presented evidence 
previously not of record and not cumulative of prior 
evidence.  For example, since the January 1986 denial, the 
veteran submitted VA outpatient records for the period 
covering 1991 to 1996.  Nonetheless, within those records 
there is minimal evidence of treatment related to the 
veteran's low back problems.  Specifically, a February 1993 
entry refers to low back pain and an August 1996 clinical 
record discloses complaints of chronic low back pain.  Thus, 
they are new to the record since January 1986 because they do 
reveal that the veteran has continued to experience back pain 
over the course of the years, and such information was not 
part of the record at the time of the last and final 
decision.

Additionally, the veteran testified at a personal hearing in 
June 1998, and such testimony is indeed new to the record 
since the last final decision rendered in January 1986.  
However, the Board notes that both the VA records and the 
veteran's personal statements, albeit new to the record, do 
not impart any material evidence that bears directly and 
substantially on the veteran's service connection claim.  
Thus, the evidence is not "material" for the purpose of 
reopening the veteran's service connection claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Thompson v. 
Derwinski, 1 Vet. App. 251, 253.

Pursuant to VA law, the veteran must provide evidence that is 
probative and determinative of the current issue, that is, 
entitlement to service connection for a low back disability, 
in order to reopen a previously denied claim.  38 C.F.R. 
§ 3.156(a).  In this particular case, the veteran did not 
submit evidence that relates directly and substantially on 
his claim of entitlement to service connection for this 
disorder.  Id.  Again, although the Board presumes the 
veteran's assertions regarding his incident in service to be 
credible, his own statements are not sufficient to reopen his 
service connection claim.  Tirpak v. Derwinski, 2 Vet. 
App. at 611.  Specifically, the veteran did not provide 
competent evidence in support of his allegations that his low 
back pain is causally related to his period of service.  

Nonetheless, the Board has reviewed the veteran's claim in 
light of all the evidence of record.  Manio v. Derwinski, 1 
Vet. App. 140, 145.  However, while some of the evidence 
submitted since the January 1986 Board decision arguably, is 
new, in that it was not of record previously, the Board 
concludes that it is not relevant and probative of the issue 
at hand.  That is, the evidence does not bear directly and 
substantially on whether the veteran's post-service low back 
disorder is causally related to his period of service.  
Accordingly, the evidence that the veteran submitted in an 
attempt to reopen his service connection claim is not new and 
material.




ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disability has not been submitted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

